Title: From John Adams to Joan Derk van der Capellen tot den Pol, 6 April 1782
From: Adams, John
To: Capellen tot den Pol, Joan Derk, Baron van der



Amsterdam April 6. 1782
Monsieur Le Baron

Upon my Return to Town, to day I found your Favour of the 5th. instant: that of 31. Ult I had recd before.

Am curious to know what Use will be made in the States of overyssell of the Memorial of the Russian Ministers. Will it be used as a Pretext for delay? It is really a Serious Thing, that great affairs should be thus obstructed by little ones. This Memorial promises more than Mr Fox’s Letter authorizes. The armistice proposed is but a proposal of a Breach of Faith already pledged to France.
Will this Republick abandon France and america, and throw themselves alone upon the Mercy of England? Is there one Regent in the Republick that would advise it?
As to the affair of your Friend Valk, I can only Say that I should be happy to have it in my Power to serve, any Man upon your Recommendation: but in this Case I have no Power.
If a Treaty should be made, I presume Congress will send a Consul to this Republick: but that Consul will be an american. This I take to be the fixed Resolution of Congress, to Send as Ministers and Consuls abroad her own Sons and she expects to receive from her allies as Ministers and Consuls, their own native Citizens. This, you will readily agree is the best Policy on both Sides, and indeed the only Policy that can give mutual Satisfaction. Congress will not certainly multiply Agents, and will have no occasion, probably for more than one Consul, in this Republick. This Consul may have occasion for a correspondent in each maritime City, but the Choice will lie with him, and it will necessarily be Sometime before he is appointed and can arrive. But alass are We not Speculating before the Time. An Ecclesiastical order, which is a Non Entity, can delay the Measures that are judged necessary by the Cities and Nobles in Utrecht. The Nobles, perhaps in overyssell may delay matters there. A Single City, or a first Noble in Zealand, may obstruct the Decision of that Province. And of Groningen We hear nothing at all.
Patience upon Patience is necessary. When a Resolution appears upon the Point of being taken, Some new Device appears to throw all aback. But when one Magazine of Patience is exhausted We must open a new one, untill the last fails.

With great Respect I have the honour to be, Sir, your most obedient and most humble servant
J. Adams

